646 S.W.2d 449 (1983)
Donald Ray JONES, Appellant,
v.
The STATE of Texas, Appellee.
No. 068-83.
Court of Criminal Appeals of Texas, En Banc.
March 9, 1983.
Richard Alan Anderson, on appeal only, Dallas, for appellant.
Henry Wade, Dist. Atty., Jeffrey B. Keck, Christopher L. Milner and Donald Land, Asst. Dist. Attys., Dallas, Robert Huttash, State's Atty., and Alfred Walker, Asst. State's Atty., Austin, for State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of forgery, and punishment, enhanced with two prior felony convictions, was assessed at life imprisonment. On original submission the Court of Appeals reversed the conviction; however, on State's Motion for Rehearing the Court of Appeals affirmed. Jones v. State, 644 S.W.2d 546 (1982).
In that opinion of December 3, 1982, the court stated:
"Apart from the reason above stated, we affirm because if we disregard the subsequent hearing and finding, and take the record as silent as to the exact time of filing the motion, we must presume in support of the trial judge's ruling that the motion was filed after pleading to the indictment in open court before the jury. Where procedural requirements do not affirmatively appear in the record to have been violated, a presumption of regularity of the trial judge's ruling must prevail."
This Court agrees with the above-quoted statement by the court below. Based upon this language alone the result reached by the court is correct. Accordingly, the appellant's Petition for Discretionary Review is refused.